Citation Nr: 1019560	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  01-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus prior to August 24, 2009, and in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a rating in excess 
of 10 percent for service-connected bilateral pes planus.  
During the pendency of the appeal, the Veteran moved and his 
claims file was transferred to the RO in St. Petersburg, 
Florida.  In August 2007, the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge.

In November 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  In December 2009, following the requested 
development, the AMC increased the disability rating for 
bilateral pes planus to 30 percent ,effective from August 24, 
2009, the date of the VA examination.  The Board notes that 
as the Veteran is presumed to seek the maximum rating for his 
service-connected disability, the claim for an evaluation in 
excess of 10 prior to August 24, 2009, and in excess of 
30 percent thereafter, continues to remain on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Regrettably, this appeal must again be REMANDED to the RO via 
the AMC in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A close review of the December 2009 rating decision shows 
that, in addition to increasing the disability rating for 
bilateral pes planus, the AMC also granted service connection 
for degenerative joint disease of the fifth metatarsal on the 
basis that this condition is secondarily related to the 
service-connected bilateral pes planus.  The AMC apparently 
determined that a 10 percent rating was not warranted for 
this condition because the evidence did not show "painful or 
limited motion of a major joint or group of minor joints."  
However, instead of listing degenerative joint disease of the 
fifth metatarsal as a separate service-connected disability, 
evaluated as noncompensably disabling, the AMC erroneously 
combined it with the service-connected bilateral pes planus 
condition which, as previously noted, had been increased to 
30 percent under Diagnostic Code 5276 (acquired flatfoot).  

Upon review, the Board finds that VA has not fulfilled its 
notice obligations with respect to the grant of service 
connection for degenerative joint disease of the fifth 
metatarsal.  That is, the record is devoid of any 
documentation which indicates that the Veteran was ever 
notified of this grant of service connection, or of his right 
to appeal the noncompensable disability rating and non-
identified effective date assigned for this secondary 
condition.  See 38 C.F.R. §§ 19.25, 20.302(a) (2009).  This 
notice deficiency must be rectified on remand, as it is 
currently inextricably intertwined with the appeal of the 
rating assigned for the bilateral pes planus condition given 
the way that the AMC erroneously combined the ratings for 
these separate conditions.  

In addition, the Board notes that the Supplemental Statement 
of the Case (SSOC) issued in December 2009 states that an 
increased rating for bilateral pes planus was both denied 
(see the "DECISION:" section) and granted (see the 
"REASONS AND BASES:" section).  Such conflicting 
information also creates a notice defect that needs to be 
rectified on remand so that it is made clear to the Veteran 
what determinations have been made with respect to his 
pending claim(s).  

Lastly, the record reflects that the Veteran was afforded a 
VA examination in August 2009.  The examiner was asked to 
provide an opinion as to which identified symptoms and 
conditions - such as numbness, fracture of the fifth 
metatarsal, etc. - are included as part of the service-
connected bilateral pes planus, and which symptoms and 
condition are not part of the service-connected condition.  
Following clinical evaluation, the examiner indicated that a 
claims file review showed that the Veteran had multiple 
bilateral foot complaints and that she was unable to opine as 
to what symptoms belonged to which physical complaint without 
resorting to mere speculation.  Although the examiner 
indicated that her rationale was "medical literature review, 
medical records review, clinical experience," this 
conclusory statement is not a supported explanation as to why 
the requested opinion could not be provided in this case.  

Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  An examination that 
provides an etiology opinion without a rationale is 
inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As 
the August 2009 examination contained no supporting 
explanation as to why the examiner was unable to provide the 
requested opinion (such as, there is inadequate factual 
information upon which to base an opinion, the question falls 
outside the limits of current medical knowledge or scientific 
development, etc.) it is inadequate.  

Accordingly, this case is REMANDED for the following actions:

1.  Advise the Veteran that service 
connection has been granted on a secondary 
basis for degenerative joint disease of 
the fifth metatarsal, evaluated as 
noncompensably disabling from whatever 
date was assigned by the AMC (the record 
is not clear on this point).  Also inform 
him of his appellate rights in regards to 
the disability rating and effective date 
assigned.  Action should also be taken to 
separately list degenerative joint disease 
of the fifth metatarsal as a service-
connected disability, evaluated as 
noncompensably disabling under the 
appropriate diagnostic code from the 
assigned effective date.  

2.  Return the claims file to the August 
2009 VA examiner, if available, for the 
preparation of an addendum to that 
examination report.  Specifically, the 
examiner should provide a non-conclusory 
supporting explanation as to why an 
opinion, regarding which symptoms and 
conditions - such as numbness, fracture of 
the fifth metatarsal - are, and are not, 
included as part of the service-connected 
bilateral pes planus, cannot be made 
without resorting to speculation.

If the 2009 examiner is not available, or 
if the examiner is available but is unable 
to provide a fully adequate opinion that 
either answers the question asked or fully 
explains why an answer cannot be provided, 
a new examination should be obtained from 
a doctor of podiatry which includes a 
request for an opinion that addresses the 
same above question.

3.  Thereafter, readjudicate the issue(s) 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should make clear that an increased rating 
of 30 percent for bilateral pes planus was 
granted by rating decision in December 
2009.  A reasonable period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


